Citation Nr: 1209008	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and son


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION


The Veteran served on active duty from May 1970 to November 1971.  He received the Combat Infantryman Badge, among other awards.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted a temporary 100 percent rating for PTSD from December 7, 2005 to January 31, 2006; and increased the rating for PTSD from 30 to 50 percent, effective February 1, 2006.  In a June 2010 rating decision, the Atlanta, Georgia RO assigned a temporary 100 percent total rating for PTSD from September 24 to November 30, 2009; and resumed the 50 percent rating, effective December 1, 2009.

The Atlanta RO has retained jurisdiction over the Veteran's claims.

The appellant testified before the undersigned at a December 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with record.

The United States Court of Appeals for Veteran's Claims (Court) has essentially held that where a decision grant a total rating for service connected disability, the underlying claim may be deemed to raise a claim for special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The question of entitlement to special monthly compensation is referred to the RO for initial adjudication.


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been manifested by total occupational and near total social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board's decision constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria--Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under a general formula for rating mental disorders 38 C.F.R. § 4.130.  The rating formula incorporates the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2011).

Under the general formula, a 50 percent rating is warranted if the mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

A January 2006 VA medical record from a hospitalization showed that the Veteran was diagnosed as having chronic severe PTSD in relapse.  The examiner noted that the Veteran was unemployable due to chronic severe PTSD, which was permanent with persistent symptoms and frequent flare-ups having an adverse impact on several of his physical illnesses.

A February 2006 VA examination report shows that the Veteran reported that his difficulties with anger were worsening.  The Veteran reported that he last worked in 2001.  At that time, he had worked for six or seven years as a technician for a paper mill, until he had an accident in which he hurt his back.  He went out on disability retirement at that time.  He indicated that he performed better when he was able to work alone.  

The Veteran indicated that he had divorced his first wife when he returned from Vietnam, and that he had been married to his second wife for 25 years.  He described the relationship with his current wife as "rocky" in that they did not get along well.  He further indicated that he had no hobbies, friends or people with whom he socialized.  He reported that no one visited him and that he did not visit with anyone.  In addition, he did not participate in any activities with his wife-he did not eat meals with her and spent most of his time in the basement.  

The Veteran reported that he had extreme difficulties with anger.  He stated that he became angered easily and had many arguments, mostly with his wife.  He also indicated that he had difficulties sleeping and took medications to help him fall asleep, but that he had frequent nightmares about shooting and fighting in Vietnam.  When he woke up from these dreams, he felt anxious and frightened and unable to go back to sleep.  This occurred three to four times per week.  

The Veteran noted that he was isolated, tended to keep to himself and did not trust other people.  The Veteran's wife had informed him that he was always looking around and checking on things, believing that this was necessary to be safe.  The Veteran acknowledged that he was anxious and tense most of the time and that he frequently thought about and worried about bad things happening.  He noted that he had fleeting thoughts of suicide, and that he thought of death quite frequently.

Upon examination, the Veteran's eye contact was poor and his affect was constricted.  His mood appeared to be depressed.  The Veteran appeared to be capable of maintaining minimal personal hygiene and other activities of daily living.  At the time of the examination, the Veteran did not demonstrate suicidal or homicidal thinking.  The examiner assigned a GAF score of 55, and noted that the Veteran demonstrated chronic psychiatric symptoms and had limited social support.

An April 2007 VA medical record shows that the Veteran was very isolated and distant in his relationships.  His wife had left for a while, and he admitted that he did not feel any differently and in fact liked being alone.  He admitted that his irritability and rage episodes were helped by medication.

A July 2007 VA medical record shows that the Veteran reported that he and his wife had become physically aggressive with each other and she had called the police.  He denied homicidal ideation but admitted to having suicidal thought with no plan.

A November 2007 VA medical record shows that the Veteran was still struggling with his rage and losing control.  He had fought with his son, who was hospitalized as a result.  He felt that his medications were helping; but that he still had "a very short fuse" and spent time ruminating about the past and memories of Vietnam.  He reported dreams of violence involving strangers.  He spent much of his time isolated in his room.  The examiner noted that he looked depressed, shamed and frustrated and was very irritable, losing his temper at home and in stores.

A September 2008 VA medical record reflected the Veteran's reports that he was not doing well, and that he was living a "separate life" from his wife in that they barely spoke to one another.  His nightmares had worsened and he indicated that he had not allowed himself to have any friends since losing his best friend in Vietnam.  The Veteran denied hallucinations and delusions could not be elicited.  The examiner diagnosed chronic PTSD with depressive symptoms.

A March 2009 VA medical record shows that the Veteran was also diagnosed with schizophrenia, and that he had been depressed, had frequent nightmares, was isolated, did not trust people and avoided crowds.  

A June 2010 VA medical record shows that the Veteran was seen for medication management for his PTSD, insomnia, and schizophrenia with psychoses.  The examiner noted that the Veteran's visual hallucinations associated with his schizophrenia had increased and that his PTSD symptoms, which included the inability to sleep and nightmares, had continued.  

VA medical records reflecting ongoing treatment for the Veteran's PTSD show that he was assigned GAF scores of 55 in March, June, 2005 and February 2006.  The Veteran was assigned a GAF score of 53 in April 2006, 58 in October 2006 and 60 in December 2006.  In March 2009, the Veteran was assigned a GAF of 50 and in June 2010, the Veteran had been assigned a GAF score of 55.

An April 2011 VA examination shows that the Veteran reported that he had nightmares most nights of the week which were about being back on the battlefield, seeing his friends getting killed and also about the enemy getting killed.  He became angry easily and in the past was violent, and did not own a gun because he was afraid he may harm someone when he became angry.  He had intrusive thoughts that occurred almost every day.   

He reported that he isolated himself and spent a great deal of time in the basement on the computer or watching television.  He had memory problems associated with his dementia.  The examiner noted that the Veteran had intrusive thoughts of traumatic experiences in Vietnam, which caused significant anxiety, sadness and fear.  He had avoidance symptoms as well as detachment and feeling withdrawn from others.  He described jumpiness, hypervigilence, and irritability due to his heightened physiological arousal.  He had feelings of a foreshortened future and the inability to enjoy life due to his experiences in Vietnam.  He had difficulty falling asleep, knowing that he would be experiencing nightmares.  The examiner provided the diagnoses of PTSD and dementia due to Parkinson's disease.  

The examiner noted that the Veteran continued to be impaired in his functioning.  Due to his PTSD he was withdrawn and detached from people.   The examiner found that his condition was chronic and had continued to persist despite outpatient treatment as well as medication management.

The examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in the area of work, school, family relations, judgment, and his mood.  The Veteran had problems with jumpiness, irritability, increased startle response, problems with memory and difficulty concentrating which could cause deficiencies in a work-like setting.  His detachment from people, his jumpiness and mistrust of people could cause deficiencies in family relationships.  The Veteran had problems with becoming depressed as a result of his repeated intrusive thoughts as well as poor sleep that could cause deficiencies in a work like setting. The examiner concluded that, due to his symptoms of PTSD, the Veteran was not capable of obtaining or maintaining gainful employment or currently or in the foreseeable future.  The examiner assigned a GAF score of 40.

At his December 2011 hearing, the Veteran's son testified that his father was very isolated and stayed in his room for days without speaking with anyone.  He was angry and aggressive when around other people and alienated from his children.  The Veteran's wife indicated that he had not been employed since 2000.   His wife of 31 years indicated that the Veteran had been abusive when he was angry.  His son reported that he felt that the Veteran was completely disabled, unable to drive or function around the house, and that he had nightmares regularly.

Analysis

The Veteran has reportedly not worked at any time during the appeal period.  The record includes opinions that PTSD would preclude gainful employment.  Although one examiner assigned a GAF score indicating only moderate symptomatology; that score seems inconsistent with the severe symptoms described throughout the remainder of the record, and even on the examination when that score was assigned.  The most recent GAF score of 40, contemplates serious symptoms and an inability to keep a job, and that examiner concluded that the Veteran was unable to find or maintain substantially gainful employment due to PTSD.  

While it appears that the Veteran stopped working due to a back injury, the current record favors a conclusion that he has total occupational impairment due to PTSD.  

The Veteran has maintained a relationship with his wife and son, but these relationships have been extremely troubled and limited.  The Veteran has repeatedly been noted to have very limited social functioning and to be socially isolated.  In short, the symptoms of PTSD approximate total occupational impairment.
 
The Veteran's symptoms as documented by the medical and lay evidence show a disability manifested by total occupational and nearly total social impairment throughout the appeal period.  Resolving all doubt in the Veteran's favor, the Board finds that the disability approximated the schedular criteria for a 100 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7, 4.21; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The instant decision grants the Veteran a 100 percent schedular rating for PTSD from February 1, 2006 through September 23, 2009 and as of December 1, 2009, the only periods of time during the appeals period when the Veteran was not already assigned a temporary total rating.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Further consideration of TDIU is therefore not warranted. Id.


ORDER

An increased, 100 percent, rating for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


